Citation Nr: 0032009	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a higher disability rating for bronchial 
asthma, rated as 30 percent disabling from July 1, 1990, to 
February 18, 1998, and 60 percent disabling from February 19, 
1998, on appeal from an initial grant of service connection.

2.  Entitlement to an effective date earlier than February 
19, 1998, for the grant of a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1990.

This appeal arises from a rating decision of October 1999 
from the Columbia, 
South Carolina, Regional Office (RO), which found that the 
veteran was not entitled to an earlier effective date for a 
total disability rating and an increased disability rating 
for bronchial asthma, claimed on the basis of clear and 
unmistakable error.  A notice of disagreement was received in 
November 1999, and a statement of the case was sent to the 
veteran in November 1999.  A substantive appeal was received 
in December 1999.  The issue certified to the Board of 
Veterans' Appeals (Board) in January 2000 was entitlement to 
an earlier effective date based upon clear and unmistakable 
error.  As discussed below, the issues to be decided are 
entitlement to a higher disability rating for bronchial 
asthma on appeal from an initial grant of service connection, 
and entitlement to an earlier effective date for a total 
disability rating due to individual unemployability. 

The veteran's representative at the Board contends that the 
issue of entitlement to service connection for pedal edema 
secondary to prednisone therapy for treatment of bronchial 
asthma is still a pending issue, based upon a previous remand 
by the Board.  The record does show that this issue was 
remanded by the Board to the RO in April 1998 for further 
evidentiary development, under docket number 95-36 392.  
However, in a May 1999 statement from the veteran to his then 
representative, the veteran stated:  "I am thoroughly 
satisfied with my disability rating from the Rating Board.  
Request you withdraw any and all issues I have submitted 
pertaining to my disability claims appeal."  The 
representative forwarded this statement to the RO.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (2000).  Withdrawal may be made by the appellant 
or the authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2000).  

The veteran's statement constituted withdrawal of his 
substantive appeal, in writing, as to the issue of service 
connection for pedal edema secondary to prednisone therapy 
for treatment of bronchial asthma.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of service connection for 
pedal edema secondary to prednisone therapy for treatment of 
bronchial asthma, since the issue has been withdrawn by the 
veteran.  38 C.F.R. § 20.204(b), (c). 


REMAND

The issues certified to the Board were entitlement to an 
earlier effective date for a total disability rating due to 
individual unemployability (TDIU), and an increased 
disability rating for bronchial asthma due to clear and 
unmistakable error (CUE).  However, to address CUE in a prior 
rating decision, the decision as to which the claim of CUE is 
claimed must be a final determination.  38 C.F.R. § 3.105(a) 
(2000).  In this case, a rating decision in November 1990 
granted service connection for asthmatic bronchitis and 
allergic rhinitis, and granted a 10 percent disability 
rating.  In December 1990, a statement was received from the 
veteran indicating the he would be submitting an appeal and 
indicating, in essence, that his asthma was more severe.  The 
RO annotated this statement as a notice of disagreement 
(NOD).

Upon receipt of an NOD, a statement of the case is to be 
provided to the veteran.  38 C.F.R. § 19.26 (2000).  However, 
the record does not reflect that a statement of the case was 
ever sent to the veteran on this issue.  A February 1991 
rating decision increased the disability rating for asthmatic 
bronchitis with allergic rhinitis to 30 percent.  The text of 
the rating decision indicates the decision was a substantial 
grant of the benefits sought in the NOD.  However, the letter 
that was sent to the veteran notifying him of the decision 
did not advise him that his appeal had been substantially 
granted.  Additionally, the rating schedule provisions for 
asthma in effect at the time of that decision provided for a 
potential disability rating of greater than 30 percent, and a 
veteran is generally presumed to be seeking the maximum 
disability rating available.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1990); AB v. Brown, 6 Vet.App. 35 (1993).  
Furthermore, an NOD can only be withdrawn in writing by the 
veteran or his representative.  38 C.F.R. § 20.204(a), (b).  
The record herein does not indicate that this NOD was 
withdrawn.  Therefore, the grant of the 30 percent disability 
rating did not resolve the veteran's appeal, and the notice 
of disagreement is still pending.  

The failure to either grant the veteran the maximum 
disability rating available for bronchial asthma or to 
provide him with a statement of the case following receipt of 
the notice of disagreement is a failure to comply with a 
mandated requirement.  This failure renders the November 1990 
rating decision and subsequent decisions nonfinal.  Tablazon 
v. Brown, 8 Vet.App. 359 (1995).  Accordingly, the issue of 
clear and unmistakable error in a prior decision cannot be 
raised, since the decision being challenged is not final.  

The veteran contends, in essence, that he is entitled to an 
earlier effective date for a 60 percent rating for asthma and 
a total disability rating due to individual unemployability, 
and the error in the prior decision was that he should have 
been granted the higher disability rating for his asthma 
because his disability was more severe.  He also indicates 
that the effective date for the TDIU should be prior to 
February 19, 1998, since he is entitled to an earlier 
effective date for the rating for his asthma.  However, since 
his notice of disagreement with the disability rating 
assigned for asthma is still pending, the prior decisions are 
not final, and the issue to be decided is entitlement to a 
higher disability rating for asthma.  In addition, since 
entitlement to TDIU was granted effective from the date of an 
increase in the bronchial asthma rating, the issue of 
entitlement to individual unemployability prior to the 
current effective date of February 19, 1998, must be 
addressed.  Since the issue of a higher disability rating for 
asthma has not been developed for appellate review, and 
eligibility for an effective date for TDIU prior to February 
19, 1998, may be influenced by whether a higher disability 
rating is warranted for asthma, the case must be returned to 
the RO to address these issues, and to provide the veteran 
with a supplemental statement of the case.

It is noted that the veteran's disagreement is with the 
disability rating assigned for bronchial asthma following the 
initial grant of service connection.  This raises the 
possible applicability of staged ratings.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  In addition, during the 
pendency of this claim and appeal, the respiratory system 
rating criteria were revised.  61 Fed. Reg. 46,720 (1996).  
The veteran is entitled to have his bronchial asthma claim 
considered under both the rating criteria in effect at the 
time he initiated his claim and the new criteria.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further adjudication, 
the RO should ensure that any additional evidentiary 
development and/or other procedures that may be required by 
this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the veteran's claims 
and determine whether a higher disability 
rating for bronchial asthma is warranted and 
whether the veteran is eligible for an 
effective date for a total disability rating 
due to unemployability prior to February 19, 
1998.  In addressing the veteran's increased 
rating claim, the RO should consider the 
respiratory system rating criteria in effect 
at the time he initiated his claim, and also 
the revised criteria.  The RO should also 
consider whether staged ratings are 
applicable.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures under 
the Veterans Claims Assistance Act of 2000 
that may be deemed necessary.

2.  If a decision remains adverse to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case that addresses both the respiratory 
system rating criteria in effect at the time 
he initiated his claim and the revised rating 
criteria.  The veteran should also be 
apprised of the applicable period of time 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


